2014 IL App (4th) 130686

                                          NO. 4-13-0686

                                 IN THE APPELLATE COURT

                                          OF ILLINOIS

                                      FOURTH DISTRICT

 WILLIAM EVANS,                                             )      Appeal from
            Plaintiff-Appellant,                            )      Circuit Court of
            v.                                              )      Vermilion County
 S.A. GODINEZ, KEITH ANGLIN, and LAMAR                      )      No. 12MR41
 COLEMAN,                                                   )
            Defendants-Appellees.                           )      Honorable
                                                            )      Derek J. Girton,
                                                            )      Judge Presiding.


               JUSTICE STEIGMANN delivered the judgment of the court, with opinion.
               Justices Turner and Holder White concurred in the judgment and opinion.

                                            OPINION

¶1             In December 2012, plaintiff, William Evans, then an inmate at the Danville Cor-

rectional Center, pro se filed a second amended complaint under section 1983 of the Civil Rights

Act of 1871 (Civil Rights Act) (42 U.S.C. § 1983 (West 1996)) and the Religious Land Use and

Institutionalized Persons Act of 2000 (Religious Land Use Act) (42 U.S.C. §§ 2000cc to 2000cc-

5 (2000)) against defendants, S.A. Godinez (Director of the Department of Corrections), (DOC)

Keith Anglin (former Danville Correctional Center warden), and Lamar Coleman (Danville Cor-

rectional Center chaplain). The underlying issue concerned Evans' request for prison space and

time to conduct separate Nation of Islam study groups and prayer sessions on a weekly basis.

Evans' suit alleged that by denying his request, defendants, acting under the color of state law,

violated his (1) first-amendment rights to the free exercise of religion and to peaceably assemble

and (2) fourteenth-amendment rights to equal protection and due process. Evans sought injunc-
tive relief as well as monetary and punitive damages.

¶2             In March 2013, defendants filed a second motion for summary judgment under

section 2-1005 of the Code of Civil Procedure (Civil Procedure Code) (735 ILCS 5/2-1005

(West 2012)), arguing that (1) an inmate's constitutional rights may be limited due to legitimate

prison interests and (2) the doctrines of sovereign and qualified immunity shielded them from

liability. Following an April 2013 hearing, the trial court later entered an order granting sum-

mary judgment in defendants' favor.

¶3             Evans appeals, arguing that the trial court erred by granting summary judgment in

defendants' favor. We disagree and affirm.

¶4                                     I. BACKGROUND

¶5                              A. The Genesis of Evans' Appeal

¶6             In August 2011, Evans submitted a grievance addressed to Anglin, proclaiming

his Muslim faith and requesting, in part, that (1) his diet be changed to "lacto-ovo vegetarianism"

and (2) Nation of Islam members be allowed to hold study groups twice a week as other religious

groups were permitted to conduct such meetings. (A lacto-ovo vegetarian does not eat meat, but

can consume dairy and egg products.) Evans objected to the practice of allowing Nation of Is-

lam members to attend Al-Islam Muslim study groups because each faith had different funda-

mental beliefs. When Evans attempted to state his beliefs during the Al-Islam study group,

"open disputes" erupted in which he was ridiculed and verbally assaulted. That same month,

Anglin forwarded Evans' complaint to a prison counselor.

¶7             In September 2011, D. Laker, the counselor and grievance officer assigned to ad-

dress Evans' grievance, spoke with Coleman, who told him that in the past, Nation of Islam

members were allowed to congregate once a week without a suitable faith or religious leader as



                                               -2-
required by section 425.60 of Title 20 of the Administrative Code (20 Ill. Adm. Code 425.60

(1995)). In his written report, Laker noted as follows:

               "In section [425.60(a) of Title 20 of the Administrative Code (20

               Ill. Adm. Code 425.60(a) (1995)], the basic tenants are that

               'Religious Activities approved by the [Chief Administrative Of-

               ficer] shall be conducted or supervised by a chaplain or religious

               program volunteer.' [A]s this directive wasn't being completely

               adhered to at that time and in light of trying not to favor any par-

               ticular religion over another, this directive will be followed more

               strictly in the future for all religious denominations."

¶8             Because Evans (1) did not have "an Ima[m] or suitable religious volunteer" to

conduct services for the Nation of Islam members and (2) failed to comply with section 425.60(f)

of Title 20 of the Administrative Code (20 Ill. Adm. Code 425.60(f) (1995))—which outlines a

six-step process to permit faith-based groups to congregate absent a suitable religious representa-

tive—Laker recommended that Anglin deny Evans' grievance as to that issue. As to Evans' die-

tary demand, Laker acknowledged that Evans had been placed on a vegan diet, which was a suit-

able alternative under section 425.70 of Title 20 of the Administrative Code (20 Ill. Adm. Code

425.70 (1995)). (A vegan does not eat meat, eggs, dairy products, or any animal-derived sub-

stances.) That same month, Anglin concurred with Laker's recommendation.

¶9             Shortly thereafter, Evans appealed to Godinez, claiming that Coleman was refus-

ing to do his job and supervise Nation of Islam study groups and prayer services. In December

2011, the Administrative Review Board (ARB) found that (1) Evans' dietary requests had been

adequately changed and (2) any religious-group services must comply with section 425.60 of Ti-



                                                -3-
tle 20 of the Administrative Code. Godinez later concurred with the ARB's determination.

¶ 10           In January 2012, Evans filed a second grievance, alleging "religious discrimina-

tion" through the "denial of religious services." Evans claimed that he had written to the national

headquarters of the Nation of Islam requesting a religious representative for their study group,

but six months had passed without a response. Citing section 425.60 of Title 20 of the Adminis-

trative Code, Evans requested that he and another inmate, Tyrone Harvey, be allowed to conduct

Nation of Islam study groups and prayer services. Shortly thereafter, the assigned counselor not-

ed that earlier that same month, Godinez had addressed the issues Evans raised in his second

grievance.

¶ 11           In February 2012, Evans and Harvey pro se filed a complaint under section 1983

of the Civil Rights Act, alleging defendants, acting under the color of state law, violated their (1)

first-amendment rights to the free exercise of religion and freedom to assemble and (2) four-

teenth-amendment right to due process when defendants refused to allow Nation of Islam mem-

bers to hold separate group-study and prayer sessions to practice their religion. (Because Harvey

is not a party to this appeal, we omit any further reference to his participation in the subsequent

filings that prompted Evans' appeal.)

¶ 12           In July 2012, Evans pro se filed an emergency motion requesting sanctions for

retaliation. In his motion, Evans alleged that defendants had retaliated against him by strictly

adhering to the guidance contained in section 425.60 of Title 20 of the Administrative Code,

which ended the study-group sessions of at least 50 Al-Islamic prisoners, among others. Evans

asserted that defendants acted deliberately to "pit us against one another[]" or intimidate him into

withdrawing his complaint. That same month, Evans pro se filed a motion for summary judg-

ment under section 2-1005 of the Civil Procedure Code (735 ILCS 5/2-1005 (West 2012)).



                                                -4-
¶ 13           In September 2012, defendants filed their own motion for summary judgment.

Later that same month, Evans pro se filed a motion for leave to amend his February 2012 com-

plaint to add claims under the Religious Land Use Act and the Religious Freedom Restoration

Act (775 ILCS 35/1 to 99 (West 2012)). Shortly thereafter, Evans filed a third grievance, claim-

ing a "failure to provide religious diet change." Specifically, Evans claimed that his vegan diet

was (1) too restrictive because Nation of Islam members can consume dairy and egg products

and (2) not restrictive enough in that the vegan diet allowed for the consumption of certain vege-

tables which Nation of Islam members cannot consume. Evans requested immediate accommo-

dation of his dietary requirements and permission to cook his own meals.

¶ 14           The assigned counselor responded to Evans' third grievance by attaching an Au-

gust 2012 memorandum entitled "Religious Diet Termination Notice" from Chaplain Chris

Easton. Easton informed Evans that his purchase of "ramen noodles" in July and August 2012

violated his religious-diet agreement. Easton cautioned that another violation would result in

termination of his dietary accommodation under section 425.70 of Title 20 of the Administrative

Code. Laker reviewed Evans' grievance and recommended that it be denied, noting that Evans

did not complain about his vegan diet until he received Easton's notice. Laker also noted that

because Evans was assigned as a prison cook, he had "some" control of his diet. In October

2012, Anglin concurred with Laker's recommendations. Evans then appealed the denial of his

grievance to Godinez, who concurred with the ARB's recommendation to deny Evans' dietary

grievance because it had been appropriately addressed.

¶ 15                  B. The Issue Prompting Evans' Appeal to This Court

¶ 16           In December 2012, Evans pro se filed a second amended complaint under section

1983 of the Civil Rights Act and the Religious Land Use Act against each defendant "in their



                                               -5-
individual capacity as prison officials." Specifically, Evans alleged that defendants, acting under

color of state law, violated his (1) first-amendment rights to the free exercise of religion and to

peaceably assemble and (2) fourteenth-amendment rights to equal protection and due process. In

his prayer for relief, Evans sought injunctive relief for himself and all similarly situated prisoners

of the Nation of Islam. Evans also sought $500,000 in compensatory damages and $1 million in

punitive damages from each defendant.

¶ 17           In March 2013, defendants filed a second motion for summary judgment, assert-

ing that (1) an inmate's first-amendment rights may be limited due to legitimate prison interests,

such as prison safety and security and (2) the doctrine of qualified immunity shielded defendants

from liability. Appended to this motion was Anglin's August 2012 affidavit, in which he ex-

plained that the recent shift to strictly adhere to the plain language of section 425.60 of Title 20

of the Administrative Code was, in part, to avoid the appearance of favoring one religious group

over another. Anglin added the following rationale:

                       "Having inmate-led religious services, such as those re-

               quested by certain Nation of Islam inmates, pose[s] a threat to the

               order and security of the institution. This is due to the fact that a

               number of inmates would then be gathered in a single place with-

               out proper supervision. Having an inmate take a position of au-

               thority over other inmates also implicates security concerns, as

               they may then have undue influence over other individuals."

¶ 18           In April 2013, the trial court conducted a telephonic hearing on defendants' se-

cond motion for summary judgment. Defendants argued, in pertinent part, that despite Evans'

numerous constitutional claims in his December 2012 second amended complaint, he failed to



                                                -6-
provide any evidentiary support to refute Anglin's concerns regarding prison safety and security.

¶ 19           Evans argued that a correctional officer's presence or video monitoring were the

least restrictive means to address prison-security concerns. Evans continued that requiring suita-

ble religious representatives would not address security concerns but, instead, exacerbate them

because the representative would be unfamiliar with prison rules. Evans also argued that other

DOC prisons, such as Pinckneyville Correctional Center, which has a higher security posture

than Danville Correctional Center, permitted inmate-led religious services. Evans stated that (1)

he was not seeking a special title or increased authority for inmates who lead religious groups

and (2) permitting inmates to be religious leaders was similar to inmates who are paralegals or

law clerks, which confers authority over other inmates. Evans also alleged discrimination in that

defendants had implemented special diets for Jewish inmates but relegated Nation of Islam

members to vegan diets.

¶ 20           In rebuttal, defendants noted that as to Evans' least-restrictive-means claim, sec-

tion 425.60(f) of Title 20 of the Administrative Code provided a six-step process to obtain the

relief Evans sought, but he had yet to avail himself of that process.

¶ 21           Following argument, the trial court entered a July 2013 order granting defendants'

motion for summary judgment. In so doing, the court found that defendants had "demonstrated a

legitimate penological concern, specifically, the safety and security of the institution, [by] deny-

ing separate, inmate-led Nation of Islam services."

¶ 22           This appeal followed.

¶ 23           II. THE TRIAL COURT'S GRANT OF SUMMARY JUDGMENT
                               IN DEFENDANT'S FAVOR

¶ 24                    A. Summary Judgment and the Standard of Review

¶ 25           " 'Summary judgment is appropriate where the pleadings, affidavits, depositions,

                                                -7-
and admissions on file, when viewed in the light most favorable to the nonmoving party, demon-

strate that there is no genuine issue of material fact and that the moving party is entitled to judg-

ment as a matter of law.' " Hughes v. Godinez, 2014 IL App (4th) 130056, ¶ 16, 11 N.E.3d 842

(quoting West Bend Mutual Insurance v. Norton, 406 Ill. App. 3d 741, 744, 940 N.E.2d 1176,

1179 (2010)). "We review de novo the trial court's grant of summary judgment." Uphoff v.

Grosskopf, 2013 IL App (4th) 130422, ¶ 11, 2 N.E.3d 498.

¶ 26             B. Religious Activities as Governed by the Administrative Code

¶ 27           Section 425.60 of Title 20 of the Administrative Code, entitled, "Religious Activi-

ties," provides, as follows:

                       "a) Religious activities approved by the Chief Administra-

               tive Officer shall be conducted or supervised by a chaplain or reli-

               gious program volunteer.

                       b) The Chief Administrative Officer, after consultation

               with the facility chaplain, shall regulate the time, place, and man-

               ner in which religious activities are conducted. The Chief Admin-

               istrative Officer may limit, restrict, discontinue, or deny a religious

               activity based upon concerns regarding security, safety, rehabilita-

               tion, institutional order, space, or resources.

                       ***

                       d) Nothing in this Part shall require the Department to pro-

               vide each separate religious group or sects within a group with a

               chaplain or with separate religious activities regardless of the size

               of the religious group or the extent of the demand for the activities.



                                                 -8-
        e) Committed persons shall be prohibited from assuming a

position of authority or leadership over other committed persons.

This does not preclude committed persons from actively participat-

ing in religious activities.

        f) Religious activities for which religious program volun-

teers or chaplains of that particular faith are unavailable on a per-

manent or protracted basis may be permitted if the following con-

ditions are satisfied:

                1) The committed persons submit written

        verification to the facility chaplain that they at-

        tempted to locate and secure the services of reli-

        gious leaders or faith representatives from the

        community and that such persons refused or were

        not approved to conduct religious activities;

                2) Security, program, or chaplaincy staff are

        available to attend and supervise the religious activ-

        ity;

                3) Written verification that attendance at

        existing religious activities does not satisfy the rec-

        ognized tenets of their faith is received;

                4) Written agreement by a chaplain, faith

        representative, or recognized religious leader of that




                                  -9-
          faith group to provide general oversight and guid-

          ance of the religious activity is received;

                 5) The Religious Practice Advisory Board

          recommends approval; and

                 6) The committed person submits a copy of

          any proposed sermon or doctrinal interpretation to

          the Chief Administrative Officer or staff designated

          to supervise the religious activity for review and

          approval prior to delivery, based on safety and secu-

          rity concerns.

          g) The staff supervisor may call upon various committed

persons to guide portions of the religious activity subject to safety

and security concerns.

          h) Religious activities defined under subsection (f) of this

Section shall be prohibited where based solely on the temporary or

occasional unavailability of a chaplain or a religious program vol-

unteer.

          i) The Chief Administrative Officer may limit, restrict, or

discontinue religious activities permitted under subsection (f) of

this Section based upon concerns such as security, safety, rehabili-

tation, institutional order, space, or resources and may require pe-

riodic rotation of committed persons permitted to guide portions of

religious activities." 20 Ill. Adm. Code 425.60 (1995).



                                  - 10 -
¶ 28                                 C. Evans' Claims of Error

¶ 29           Evans argues that the trial court erred by granting summary judgment in defend-

ants' favor. We disagree.

¶ 30                           1. Evans' Request for Injunctive Relief

¶ 31           As we have previously noted, in December 2012, Evans pro se filed a second

amended complaint under section 1983 of the Civil Rights Act and the Religious Land Use Act

against each defendant in his or her individual capacity as a prison official, seeking injunctive

relief for himself and all similarly situated prisoners of the Nation of Islam. Specifically, Evans

sought "a preliminary injunction and restraining order stopping any retaliation and compelling

defendants and their successors, if any, [to] provide [a] time and place *** to conduct [Nation of

Islam] study groups and prayer sessions."

¶ 32           However, defendants claim and the DOC website confirms that on March 17,

2014, DOC released Evans from Danville Correctional Center. See Rodriguez v. Illinois Prison-

er Review Board, 376 Ill. App. 3d 429, 430, 876 N.E.2d 659, 660 (2007) (the appellate court can

take judicial notice of information posted to DOC's website). Because we agree with defendants

that addressing Evans' injunctive claim would not afford him any relief because he is no longer

subjected to DOC's policies or defendants' control, we dismiss Evans' injunctive-relief claim as

moot. See People ex rel. Department of Corrections v. Millard, 335 Ill. App. 3d 1066, 1069, 782
N.E.2d 966, 968 (2003) ("When events have occurred that make it impossible for the reviewing

court to render effectual relief, a case is rendered moot."). Evans' request for injunctive relief for

similarly situated Nation of Islam members does not require that we address his claim because he

failed to request that the trial court certify his complaint as a class action as required by section

2-801 of the Civil Procedure Code (735 ILCS 5/2-801 (West 2012)). See Smith v. Illinois Cen-



                                                - 11 -
tral R.R. Co., 223 Ill. 2d 441, 447, 860 N.E.2d 332, 336 (2006) (a complaint may proceed as a

class action only if the trial court finds that the four elements listed under section 2-801 of the

Civil Procedure Code exist).

¶ 33           We also note that the United States Congress enacted the Religious Land Use Act

pursuant to the spending clause of the Constitution of the United States (U.S. Const., art. I, § 8),

which does not permit suits against prison officials in their individual capacity. Maddox v. Love,

655 F.3d 709, 717 (7th Cir. 2011); see also Nelson v. Miller, 570 F.3d 868, 889 (7th Cir. 2009)

("Construing [the Religious Land Use Act] to provide for damages actions against officials in

their individual capacities would raise serious questions regarding whether Congress had ex-

ceeded its authority under the Spending Clause. *** [W]e decline to read [the Religious Land

Use Act] as allowing damages against defendants in their individual capacities."). Accordingly,

we reject the claims Evans raises against defendants under the Religious Land Use Act.

¶ 34                            2. Evans' Religious-Activities Claim

¶ 35           In support of his argument that the trial court erred by granting summary judg-

ment in defendants' favor, Evans contends—as he did to the court during the April 2013 hearing

on defendant's second motion for summary judgment—that defendants denied him the oppor-

tunity to exercise his religious freedom under the first amendment by refusing to allow weekly,

inmate-led, Nation of Islam group-study and prayer sessions. We reject Evans' characterization

of defendants' actions concerning his religious freedoms.

¶ 36           In Dupree v. Hardy, 2011 IL App (4th) 100351, ¶ 26, 960 N.E.2d 1, this court

outlined the narrow constitutional rights afforded to inmates, which concern basic human needs,

reasonable access to the courts, and "a reasonable opportunity to exercise religious freedom un-

der the first amendment." (Internal quotation marks omitted.) We earlier quoted the majority of



                                                - 12 -
section 425.60 of Title 20 of the Administrative Code to illustrate the mandates placed upon a

chief administrative officer of a correctional facility to "regulate the time, place, and manner in

which religious activities are conducted" and the discretion afforded that official to "limit, re-

strict, discontinue, or deny a religious activity based upon concerns regarding security, safety,

rehabilitation, institutional order, space, or resources." 20 Ill. Adm. Code 425.60(b) (1995).

¶ 37            Although we earlier noted our de novo standard of review, we also acknowledge

the overarching deference afforded to prison administrators tasked with the day-to-day opera-

tions of their respective correctional facilities:

                "[B]ecause the problems that arise in the daily operation of a cor-

                rections facility are not susceptible to easy solutions, prison admin-

                istrators should be accorded wide-ranging deference in the adop-

                tion and execution of policies and practices that in their judgment

                are needed to preserve internal order and discipline and to maintain

                institutional security." (Internal quotation marks omitted.) People

                v. Savage, 361 Ill. App. 3d 750, 757, 838 N.E.2d 247, 253-54

                (2005).

¶ 38            In this case, the record reveals that defendants elected to implement the clear pro-

visions of section 425.60 of Title 20 of the Administrative Code in a nondiscriminatory fashion

to all religious activities at the Danville Correctional Center regardless of denomination. In so

doing, defendants did not refuse or prohibit Evans from exercising his religious freedoms as he

contends. Instead, defendants required the supervision of religious activities by an appropriate

religious representative, citing, in pertinent part, the legitimate penological concerns pertaining




                                                     - 13 -
to prison security, which defendants undoubtedly recognized as a result of the religious tension

Evans experienced during the unsupervised, inmate-led Al-Islam prayer sessions.

¶ 39           Evans responds that a prison chaplain could have supervised the study groups and

prayer sessions to eliminate defendants' security concerns. His proposed solution, however, ig-

nores the scarce resources available to prison administrators and the numerous other religious

denominations that would likely seek the same religious accommodation, which would exacer-

bate defendants' concerns. In addition, section 425.60(f) of Title 20 of the Administrative Code

allowed for a waiver of the religious-representative requirement if certain requirements were sat-

isfied, but Evans did not pursue that option. Essentially, Evans' claim to this court is that de-

fendants did not permit him to practice his religion as he desired. We conclude, however, that

defendants' decision to strictly adhere to the provisions contained in section 425.60 of Title 20 of

the Administrative Code was reasonably related to a legitimate penological interest—namely, to

maintain safety and security at the Danville Correctional Center. See People ex rel. Department

of Corrections v. Fort, 352 Ill. App. 3d 309, 314, 815 N.E.2d 1246, 1250 (2004) ("A prison regu-

lation, even one that impinges on an inmate's constitutional right, is valid if it is reasonably relat-

ed to a legitimate penological interest."). Accordingly, we reject Evans' claim of error to the

contrary.

¶ 40           In so concluding, we note that Evans also claims—without any citation to control-

ling authority—that defendants denied him the opportunity to exercise his religious freedom un-

der the first amendment by refusing to provide him "religiously suitable foods" for his diet. We

note, however, that despite his pro se status, Evans is still required to comply with Illinois Su-

preme Court Rule 341(h)(7) (eff. Feb. 6, 2013), which mandates the argument section of a brief

"contain the contentions of the appellant and the reasons therefor, with citation of the authorities"



                                                - 14 -
relied upon. See People v. Hood, 210 Ill. App. 3d 743, 746, 569 N.E.2d 228, 230 (1991) ("A re-

viewing court is entitled to have the issues clearly defined with pertinent authority cited and is

not simply a depository into which the appealing party may dump the burden of argument and

research."). "Bare contentions in the absence of argument or citation of authority do not merit

consideration on appeal and are deemed waived." (Internal quotation marks omitted.) Country

Mutual Insurance Co. v. Styck's Body Shop, Inc., 396 Ill. App. 3d 241, 254, 918 N.E.2d 1195,

1207 (2009). Accordingly, we need not consider Evans' dietary claim.

¶ 41                                   III. CONCLUSION

¶ 42           For the reasons stated, we affirm the trial court's judgment.

¶ 43           Affirmed.




                                               - 15 -